DETAILED ACTION
This office action is in response to the Request for Continued Examination filed on August 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Claim Status
Claims 1, 10, and 12 are as previously presented.
Claims 2, 3, and 7 are canceled.
Claims 4-6, 8, 9, 11, and 13-17 are as originally filed.
Therefore, claims 1, 4-6, and 8-17 are currently pending.

Response to Amendment
In response to the filed amendment, the rejection under 35 U.S.C. 112 is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US Patent #5,215,152) in view of Gotlib et al. (Gotlib; US PG Pub #2016/0312559).
As to claim 1, Duckworth teaches an apparatus for generating pressure variances in a fluid flowing in a downhole tool having a longitudinal axis (Figure 1; Column 2, Lines 52-54), comprising: 
- a flow section directing the fluid flow (Figure 1, Item 16), the flow section having an outer wall (Figure 1); 
- a flow control member selectively blocking flow in the flow section (Figure 1, Item 12; Column 3, Lines 2-17);
- an actuator configured to move the flow control member between a first position wherein the flow control member at least partially blocks flow in the flow section and a second position wherein the flow control member reduces the at least partial blockage of the flow in the flow section (Column 3, Lines 2-17 teach a valve open and closed position where the closed position defines maximum resistance and the open position defines least resistance; Column 3, Lines 18-58 teaches control of the valve by an escapement mechanism, control member, and solenoid controlling the valve), wherein the actuator is disposed outside the outer wall of the flow section (Figure 1 shows the control member 36, escapement mechanism 34, and solenoid 46 located outside the outer wall); and
- a first flow line directing flowing fluid into the flow section and a second flow line receiving fluid from the flow section, wherein the first flow line and the second flow line direct fluid flow in a direction aligned with the longitudinal axis (Figure 1 shows the directional flow of fluid 28 with a portion above the valve 12 corresponding to the first flow line and below the valve 12 corresponding to the second flow line).  
Although Duckworth does show directing a portion of fluid flow in a direction that is transverse to the longitudinal axis of the downhole tool (Figure 5 shows fluid flow in the direction of arrow 28 such that any fluid directly above valve 12 would flow in a transverse direction in order to pass through the opening provided by the closed valve), Duckworth does not explicitly teach wherein the flow section directs the fluid flow in a direction that 19TEL4-62735-USis transverse to the longitudinal axis of the downhole tool and wherein the first flow line is at least partially radially offset from the second flow line.
In the field of downhole systems, Gotlib teaches wherein the flow section directs the fluid flow in a direction that19TEL4-62735-US is transverse to the longitudinal axis of the downhole tool and wherein the first flow line is at least partially radially offset from the second flow line (Figure 1, Items 150 and 153 show two different flow lines radially offset with a portion between that is transverse to the longitudinal axis through which all fluid flows). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duckworth with the flow lines of Gotlib because this yields the predictable result of still supplying a pathway for the fluid to travel such that deciding to radially offset a fluid path or not is a simple substitution of placement without affecting functionality of the system.
As to claim 4, depending from the apparatus of claim 2, Duckworth teaches wherein the actuator is configured to move the flow control member using a mode selected from at least one of: (i) translation, (ii) rotation, (iii) oscillation, and (iv) rocking (Column 2, Lines 52-54).  
As to claim 5, depending from the apparatus of claim 3, Duckworth teaches wherein a housing volume is formed radially offset to at least one of: (i) the first flow line, and (ii) the second flow line, and wherein the actuator is disposed in the housing volume (Figures 1 and 3).  
As to claim 6, depending from the apparatus of claim 1, Duckworth teaches wherein the flow control member is one of: (i) a translating member, (ii) a rotating member, and (iii) an oscillating member (Column 2, Lines 52-54; Column 3, Line 43 – Column 4, Line 16).  
As to claim 8, depending from the apparatus of claim 1, Duckworth teaches wherein the movement of the flow control member is in a direction that is at least partially transverse to the flowing fluid (Column 2, Lines 52-54; Column 3, Line 43 – Column 4, Line 16 teaches a rotational movement, which includes a partially transverse motion).  
As to claim 9, depending from the apparatus of claim 1, Duckworth teaches further comprising a flow line in fluid communication with the flow section, and wherein, during the opening position, the flow control member has a flow blocking surface that is positioned at a location selected from one of: (i) at least partially in the flow line, and (ii) immediately axially adjacent to the flow line (Figures 3 and 4; Column 3, Lines 4-17 and 29-33).  
As to claim 10, depending from the apparatus of claim 1, Duckworth teaches the apparatus further comprising: 
a drill string section in which the flow section, the flow control member, and the actuator are positioned, the drill string section being the downhole tool (Figure 1, Items 12, 16, 19, 34, 36, and 46; Column 2, Lines 52-59); and
a first flow line directing flowing fluid into the flow section and a second flow line receiving fluid from the flow section, wherein the first flow line and the second flow line direct flow in a direction aligned with the longitudinal axis of the drill string section (Figure 1 shows the directional flow of fluid 28 with a portion above the valve 12 corresponding to the first flow line and below the valve 12 corresponding to the second flow line); and 
wherein the actuator is controlled to impart encoded pressure pulse signals into the flowing fluid (Column 4, Lines 2-4), 
wherein the actuator is positioned in at least one housing volume radially offset to at least one of: (i) the first flow line, and (ii) the second flow line (Figure 1; Column 2, Line 52 – Column 3, Line 17).  
Although Duckworth does show directing a portion of fluid flow in a direction that is transverse to the longitudinal axis of the downhole tool (Figure 5 shows fluid flow in the direction of arrow 28 such that any fluid directly above valve 12 would flow in a transverse direction in order to pass through the opening provided by the closed valve), Duckworth does not explicitly teach wherein the flow section directs the fluid flow in a direction that 19TEL4-62735-USis transverse to the longitudinal axis of the downhole tool, a control unit configured to control the actuator to impart encoded pressure pulse signals into the flowing fluid in the flow section, and the control unit positioned in the radially offset housing volume.
In the field of downhole systems, Gotlib teaches wherein the flow section directs the fluid flow in a direction that19TEL4-62735-US is transverse to the longitudinal axis of the downhole tool (Figure 1, Items 150 and 153 show two different flow lines radially offset with a portion between that is transverse to the longitudinal axis through which all fluid flows), a control unit configured to control the actuator to impart encoded pressure pulse signals into the flowing fluid in the flow section (Paragraph [0024] teaches a controller and diverting mechanism; Figure 1A shows the controller 130 and mechanism 140 which control movement of piston 175 which imparts encoded pressure pulse signals into the flowing fluid in the flow section perpendicular to the flow of 150 and 153) and the control unit positioned in the radially offset housing volume (Figure 1A shows the controller 130 in a radially offset position from the main flow line 150). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duckworth with the flow lines and controller of Gotlib because this yields the predictable result of still supplying a pathway for the fluid to travel such that deciding to radially offset a fluid path or not is a simple substitution of placement without affecting functionality of the system and locating the controller/mechanism of Gotlib in a radially offset manner like the solenoid of Duckworth yields the predictable result of increasing the reliability of communication between components since the communication path is shortened and the devices are within the same housing.
As to claim 12, Duckworth teaches a method for generating pressure variances in a fluid flowing in a downhole tool having a longitudinal axis (Figure 1; Column 2, Lines 52-54), comprising: 
- directing the fluid flow (Column 2, Lines 52-54) in a flow section having an outer wall (Figure 1); 
- selectively blocking flow in the flow section using a flow control member (Column 3, Lines 2-17); and 
- moving the flow control member between a closed position and an open position using an actuator, wherein the flow control member at least partially blocks flow in the flow section in the closed position, wherein the flow control member reduces the at least 20TEL4-62735-US partial blockage of the flow in the flow section in the open position (Column 3, Lines 2-17 teach a valve open and closed position where the closed position defines maximum resistance and the open position defines least resistance; Column 3, Lines 18-58 teaches control of the valve by an escapement mechanism, control member, and solenoid controlling the valve), and wherein the actuator is disposed outside the outer wall of the flow section (Figure 1 shows the control member 36, escapement mechanism 34, and solenoid 46 located outside the outer wall).  
Although Duckworth does show directing a portion of fluid flow in a direction that is transverse to the longitudinal axis of the downhole tool (Figure 5 shows fluid flow in the direction of arrow 28 such that any fluid directly above valve 12 would flow in a transverse direction in order to pass through the opening provided by the closed valve), Duckworth does not explicitly teach wherein the flow section directs the fluid flow in a direction that 19TEL4-62735-USis transverse to the longitudinal axis of the downhole tool.
In the field of downhole systems, Gotlib teaches wherein the flow section directs the fluid flow in a direction that19TEL4-62735-US is transverse to the longitudinal axis of the downhole tool (Figure 1, Items 150 and 153 show two different flow lines radially offset with a portion between that is transverse to the longitudinal axis through which all fluid flows). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duckworth with the flow lines of Gotlib because this yields the predictable result of still supplying a pathway for the fluid to travel such that deciding to radially offset a fluid path or not is a simple substitution of placement without affecting functionality of the system.
As to claim 13, depending from the method of claim 12, Duckworth teaches the method further comprising directing flowing fluid into the flow section using a first flow line and receiving fluid from the flow section using a second flow line, wherein the first flow line and the second flow line direct flow in a direction aligned with the longitudinal axis (Figure 1 shows the directional flow of fluid 28 with a portion above the valve 12 corresponding to the first flow line and below the valve 12 corresponding to the second flow line).
As to claim 14, depending from the method of claim 12, Duckworth does not explicitly teach wherein the first flow line is at least partially radially offset from the second flow line.  
In the field of downhole systems, Gotlib teaches wherein the first flow line is at least partially radially offset from the second flow line (Figure 1, Items 150 and 153 show two different flow lines radially offset). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duckworth with the flow lines of Gotlib because this yields the predictable result of still supplying a pathway for the fluid to travel such that deciding to radially offset a fluid path or not is a simple substitution of placement without affecting functionality of the system.
As to claim 15, depending from the method of claim 12, Duckworth teaches wherein the actuator moves the flow control member using a mode selected from at least one of. (i) translation, (ii) rotation, (iii) oscillation, and (iv) rocking (Column 2, Lines 52-54).  
As to claim 16, depending from the method of claim 12, Duckworth teaches wherein a housing volume is formed radially offset to at least one of. (i) the first flow line, and (ii) the second flow line, and wherein the actuator is disposed in the housing volume (Figures 1 and 3).  
As to claim 17, depending from the method of claim 12, Duckworth teaches wherein the fluid is drilling mud, and the method further comprises performing mud pulse telemetry using the pressure variances (Column 1, Lines 6-12).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US Patent #5,215,152) in view of Gotlib et al. (Gotlib; US PG Pub #2016/0312559) as applied to claim 10 above, and further in view of Liu et al. (Liu; US PG Pub #2017/0058667).
As to claim 11, depending from the apparatus of claim 10, Duckworth does not explicitly teach the apparatus further comprising a pressure sensor at a surface location for detecting the pressure variances in the flowing fluid. 
  In the field of mud pulser systems, Liu teaches a pressure sensor at a surface location for detecting the pressure variances in the flowing fluid (Paragraph [0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duckworth with the sensor of Liu because providing pressure sensors at the surface enables further processing (Paragraph [0005]).

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
On pages 5 and 6, the applicant argues that neither Duckworth nor Gotlib teach selectively blocking flow in a transverse flow section because Gotlib positions a flow control member in line 150 and not in a transverse portion. The examiner respectfully disagrees.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Duckworth and Gotlib both teach selectively blocking flow in a transverse flow direction. Duckworth shows fluid flow in the direction of arrow 28 such that any fluid directly above valve 12 would flow in a transverse direction in order to pass through the opening provided by the closed valve and that as the valve is rotated, the flow in the transverse direction undergoes selective blocking (Figure 5).
With respect to the teaching of Gotlib, the piston 176 includes a passage 151 that shows both a longitudinal and transverse component (Figure 1A). Therefore, Gotlib does teach a flow control member in the transverse direction of fluid flow since flow in the transverse direction is blocked unless the transverse portion of the piston aligns with the transverse portion of line 153. 
Therefore, the both pieces of prior art teach the argued subject matter and the combination of prior art is maintained. 
Further, on page 6 of the filed response, the applicant argues that claim 11 is allowable for the same reasons presented for its base claim. The examiner respectfully disagrees.
As seen with respect to the base claim, Duckworth in view of Gotlib renders obvious the subject matter of the base claim. Without specific arguments toward the language of claim 11, this claim stands properly rejected.
Claims 1, 4-6, and 8-17 remain rejected.

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688